Supreme Court of Florida
                                   ____________

                                   No. SC19-185
                                   ____________


   IN RE: STANDARD JURY INSTRUCTIONS IN CIVIL CASES AND
  STANDARD JURY INSTRUCTIONS IN CONTRACT AND BUSINESS
               CASES—JOINT REPORT NO. 19-01.

                                  August 29, 2019

PER CURIAM.

      The Supreme Court Committee on Standard Jury Instructions in Civil Cases

and the Supreme Court Committee on Standard Jury Instructions in Contract and

Business Cases (Committees) have submitted a proposed new model verdict form

to be included in section 451 of their respective sets of standard jury instructions

pertaining to Fiduciary Duty and ask that the Court authorize the proposed verdict

form for publication and use. This Court has jurisdiction. See art. V, § 2(a), Fla.

Const.

      The Committees propose new verdict form 451.14 (Model Form of Verdict

for Breach of Fiduciary Duty) to accompany instructions 451.4 (Existence of

Fiduciary Duty Disputed) and 451.5 (Breach of Fiduciary Duty). The Committees
published the proposed verdict form in the September 1, 2018, issue of The Florida

Bar News. No comments were received.

       Having considered the Committees’ joint report and joint supplemental

report, we modify the proposed verdict form and authorize the modified form for

publication and use. The Court modifies question one of the Committees’

proposed verdict form to more closely track instruction 451.4 (Existence of

Fiduciary Duty Disputed), which instructs the jury regarding the factual question

of whether a fiduciary relationship has been established. See Gracey v. Eaker, 837
So. 2d 348, 354 nn.7, 9 (Fla. 2002) (“The existence, vel non, of a duty is a question

of law and is appropriate for an appellate court to review. . . . [Whether] a fiduciary

relationship was formed [is a] determination[] . . . for the finder of fact to make at

trial.”).

       Having considered the Committees’ reports, the Court authorizes the verdict

form, as modified and as set forth in the appendix to this opinion, for publication

and use. New language is indicated by underlining. In authorizing the publication

and use of this verdict form, the Court expresses no opinion on its correctness and

reminds all interested parties that this authorization forecloses neither requesting

an additional or alternative verdict form nor contesting the legal correctness of the

verdict form. The Court further cautions all interested parties that any Notes on

Use associated with the proposed verdict form reflect only the opinion of the

                                         -2-
Committees and are not necessarily indicative of the views of this Court as to their

correctness or applicability. The verdict form as set forth in the appendix shall be

effective when this opinion becomes final.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, LAGOA, LUCK, and
MUÑIZ, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

Original Proceeding – Supreme Court Committee on Standard Jury Instructions —
Civil Cases and Contract and Business Cases

Honorable Paul Lee Huey, Chair, Supreme Court Committee on Standard Jury
Instructions in Contract and Business Cases, Tampa, Florida; Laura K. Whitmore,
Chair, Tampa, Florida, and Jeffrey Alan Cohen, Vice Chair and Subcommittee
Chair, Supreme Court Committee on Standard Jury Instructions in Civil Cases,
Miami, Florida; and Joshua E. Doyle, Executive Director, Mikalla Andies Davis
and Heather Savage Telfer, Bar Liaisons, The Florida Bar, Tallahassee, Florida,

      for Petitioner




                                        -3-
                                   APPENDIX

      FORM 451.14 MODEL FORM OF VERDICT FOR BREACH OF
                      FIDUCIARY DUTY

      We, the jury, return the following verdict:

      1.     Did a relationship exist between (claimant) and (defendant) in
which (claimant) put [his] [her] [its] trust in (defendant) to protect (claimant’s)
[financial or property interests] [secrets] [confidences] [private information]
and (defendant) accepted that trust?

             YES                 NO

      If your answer to question 1 is YES, proceed to question 2. If your
answer to question 1 is NO, your verdict is for (defendant) on this claim, and
you should not proceed further except to date and sign this verdict form and
return it to the courtroom.

      2.     Did (defendant) breach a fiduciary duty owed to (claimant) that
was a legal cause of damage to (claimant)?

             YES                 NO

      If your answer to question 2 is YES, your verdict is for (claimant) on this
claim, and you should proceed to question 3. If your answer to question 2 is
NO, your verdict is for (defendant) on this claim, and you should not proceed
further except to date and sign this verdict form and return it to the
courtroom.

      3.  What is the total amount of
      damage sustained by (claimant)?                     $            .

      SO SAY WE ALL, this              day of             ,2           .



                                              FOREPERSON

                       NOTE ON USE FOR FORM 451.14


                                        -4-
       1.    Question 1 should be given only if necessary. If there is no dispute as
to existence of the fiduciary duty, question 1 should not be given.




                                        -5-